Citation Nr: 0521209	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 29, 1998, 
for the award of a 30 percent rating for weak feet with 
painful callosities.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The appellant had active military service from July 1950 to 
July 1953 and from December 1954 to February 1961.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), which increased the evaluation assigned for the 
veteran's bilateral foot disability to 30 percent, effective 
July 29, 1998.  In March 2002 the veteran appeared at the RO 
for a videoconference before the undersigned, sitting in 
Washington, D.C.  

A November 2002 Board decision denied the claim.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an August 2003 joint motion to the Court, 
the parties requested that the Board decision be vacated and 
remanded; an August 2003 Court order granted the joint 
motion.  Pursuant thereto, the case was remanded to the RO in 
March 2004.


FINDINGS OF FACT

1.  A January 1996 rating decision denied a claim for an 
increased rating for service-connected weak feet with painful 
callosities.  The veteran did not timely initiate an appeal 
of the January 22, 1996, notification to him of that 
decision, and the January 1996 rating decision became final.  

2.  On July 28, 1998, the RO received a claim from the 
veteran for an increase in a 10 percent rating for weak feet 
with painful callosities.  In a November 1998 rating 
decision, the rating was increased to 30 percent, effective 
July 28, 1998.  It is not factually ascertainable at any time 
during the year preceding that claim that an increase in 
disability occurred.


CONCLUSION OF LAW

The criteria for an effective date prior to July 29, 1998, 
for a 30 percent rating for weak feet with painful 
callosities are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.400(o), 20.200 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has continuously prosecuted a 
June 1995 claim for an increased rating for his service-
connected weak feet with painful callosities, and, therefore, 
the effective date for the award of a 30 percent rating for 
the disorder should be the date of receipt of his June 1995 
claim, which was June 8, 1995.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

On June 8, 1995, the RO received a claim from the appellant 
for an increased rating for his service-connected weak feet 
with painful callosities.  In July 1995, the RO responded to 
the veteran, informing him that he must submit medical 
evidence in support of his claim.  Another request for an 
increased rating was received in November 1995.  The claim 
was denied by a January 1996 rating decision, of which the 
appellant was notified in January 1996.  Review of the claims 
file shows that no appeal of the January 1996 rating decision 
was received.  The next correspondence from the veteran was 
in his statement received July 29, 1998, in which he asked VA 
to consider an upgrade in his bilateral foot disability; he 
did not make any mention of a prior claim or appeal.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Governing statutory 
and regulatory provisions stipulate that a claimant has one 
year from the date of notice of an adverse RO rating decision 
in which to indicate disagreement therewith; otherwise, that 
decision is final.  38 U.S.C.A.  § 7105(c); 38 C.F.R.  § 
20.302(a).  

The appellant provided testimony at his March 2002 
videoconference hearing to the effect that he timely appealed 
the January 1996 rating decision (filed an NOD) and also 
submitted a timely substantive appeal after receiving an SOC 
on his June 1995 claim for an increased rating for his 
bilateral foot disorder.  The Veterans Law Judge conducting 
the hearing granted the appellant and his then representative 
45 days to submit additional evidence to support his 
contentions, but no evidence was received.  The Board notes, 
however, that in February 1999, the veteran submitted a 
number of documents concerning an earlier appeal, which was 
the subject of a final Board decision in September 1983.  

In any event, there is no evidence in support of the 
veteran's contention that he appealed the January 1996 Board 
decision.  In August 2004, he was specifically asked to send 
evidence showing that a claim had been received prior to July 
28, 1998, but no response was received.  Review of the claims 
file does not show that VA received an NOD from the appellant 
following the January 1996 rating decision, or that an SOC 
was issued with regard to that claim.  Although the veteran 
feels that evidence is missing from his file, he has not 
submitted any evidence which would support his assertion that 
he appealed the January 1996 rating decision.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly handling 
claims.  A claimant's statement alone is not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Id.  

The veteran also contends that his condition had worsened by 
the time of the 1995 claim, but that although he requested an 
examination, an examination was not provided until 1998.  
Although the veteran did request an examination in connection 
with his 1995 claims, as he was informed at the time, the RO 
did not provide an examination.  However, again, the evidence 
does not show any indication that the veteran appealed the 
January 1996 rating decision.  

Because the evidence fails to demonstrate that the appellant 
timely filed an appeal of the January 1996 rating decision, 
that rating decision became final.  Therefore, the effective 
date must be based on a subsequent claim.  

Following the final January 1996 rating decision, the next 
claim for entitlement to an increased rating for the 
appellant's service-connected weak feet with painful 
callosities was received by VA on July 29, 1998.  As noted 
above, for disability compensation, an effective date will be 
assigned from the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date.  
Otherwise, the effective date will be the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In his claim, the veteran said he received VA treatment for 
his condition.  However, VA treatment records for the period 
from June 1997 to June 1998 were obtained, and do not show 
treatment for his weak feet with painful callosities during 
the year prior to the claim.  Although the veteran states 
that when he filed his claim, his disability had already 
increased in severity, there is no other evidence 
specifically showing his disability warranted an evaluation 
in excess of 10 percent during the year prior to the receipt 
of his claim.  Thus, entitlement to an increased rating was 
not factually ascertainable at any point during the year 
prior to the receipt of his claim in July 1998, and, hence, 
the correct effective date is the date the claim was 
received, July 29, 1998.

Thus, the Board finds that the July 29, 1998, effective date 
for the grant of a 30 percent rating for the bilateral foot 
disorder is proper under 38 C.F.R. § 400(o).  Because the 
preponderance of the evidence is against the appellant's 
claim for an earlier effective date for the award of the 30 
percent rating, the provisions of 38 U.S.C.A. § 5107, which 
mandate resolution of reasonable doubt in favor of the 
veteran when the evidence is in equipoise, are not 
applicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must: (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

The November 1998 rating decision was a grant of the 
veteran's claim for an increased rating, and, therefore, did 
not provide notice of evidence necessary to substantiate the 
earlier effective date claim.  Further, the November 1998 
rating decision was before the enactment of the VCAA, and, as 
such, the case does not fall within the "downstream" issues 
exception to VCAA notification.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003), 69 Fed. Reg. 25180 (2004) (VA is not required to 
provide separate 38 U.S.C.A. § 5103(a) notice with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.); see also Grantham v. 
Brown, 114 F .3d 1156 (1997).  

Thus, it must be determined whether the veteran received 
subsequent content-complying notification.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The statement of the case 
informed him of the regulation pertaining to effective dates, 
and of the evidence relied upon by VA in its determination.  
In his notice of disagreement received in October 1999, the 
veteran said that his claim had been continuous since June 
1995, without a break, thus demonstrating actual knowledge of 
the requirement that the claim remain open.  At his hearing 
in March 2002, he was informed that VA did not have any 
evidence that he had filed an appeal from the 1996 rating 
decision, and that he should provide evidence that he filed 
an appeal of that decision.  He and his then representative 
were given 45 days to locate any such evidence, including in 
the representative's files, but no evidence was received.  

In a decision dated in November 2002, the Board denied the 
veteran's claim.  Although later vacated, this decision 
provided additional information as to the reasons the claim 
was denied.  In August 2003, pursuant to a joint motion filed 
by the parties, the case was remanded by the Court, in order 
to satisfy the duty to notify, under this statute.  The case 
was remanded to the RO to comply with the terms of the joint 
motion.  In a letter dated in March 2004, the veteran was 
informed of the evidence which had been considered by the RO 
in connection with his claim, of his and VA's respective 
obligations in obtaining evidence, and of the evidence 
necessary to establish a claim for a higher rating.  In June 
2004, the veteran said that he did not understand the legal 
system of the VA, that he should have been told before he 
went all the way to Montgomery for a hearing that forms were 
missing from his files, and that VA has made a mistake in his 
claim.  In August 2004, he was sent another letter from the 
RO, addressing the specific evidence necessary to 
substantiate his earlier effective date claim.  He was told 
to submit evidence of a claim, formal or informal, received 
at VA prior to July 28, 1998, and to submit evidence showing 
that the condition had worsened prior to July 28, 1998.  The 
veteran did not respond to this letter.  He was provided an 
additional supplemental statement of the case, in response to 
his letter, in October 2004, but still failed to provide any 
additional evidence in support of his claim.  An email was 
sent to the veteran's current representative in November 
2004, to see if the veteran had any additional evidence to 
send.  The representative did not respond to this request.  

The Board finds that the above information was sufficient to 
notify the veteran of the evidence necessary to substantiate 
his claim for an earlier effective date, and of his and VA's 
respective obligations to provide such evidence and 
information. Although not provided in a single document, the 
cumulative effect is that the veteran has been provided the 
required statutory notice information.  Moreover, the RO's 
request to the veteran's representative, to see if the 
veteran had any additional evidence to send, complies with 
the fourth notice element.  

Despite the prior notifications, the veteran's June 2004 
statement indicated he was confused as to the evidence 
required to establish his claim.  However, the RO responded 
in August 2004 with a specific statement as to the exact 
information required.  Although this satisfied the first 
element, it did not satisfy the second and third notice 
elements, i.e., who was responsible for obtaining such 
information.  However, even if the earlier information was 
also deficient, there have been no allegations of error, or 
that any such error was prejudicial to the veteran's claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Similarly, there have been no allegations of prejudicial 
error as to the fourth element, or the timing of the notice.  
The record does not suggest that the veteran has been denied 
the opportunity to meaningfully participate in his appeal, as 
a result of failures in the duty to notify.  Hence, the Board 
finds that each of the four content requirements of a VCAA 
notice has been met, but that any errors in timing or content 
were not prejudicial to the veteran, and constitute harmless 
error.  See 38 C.F.R. § 20.1102 (2004); Mayfield.  

In addition, all relevant evidence identified by the veteran 
has been obtained, including medical evidence of treatment 
during the period from July 1997 to July 1998.  A current VA 
examination could not provide evidence of the status of his 
feet during that time period.  See Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  He also appeared at a hearing in 
connection with this appeal before the undersigned.  

In March 2005, the veteran's representative requested a 
hearing to be held in Washington, D.C.  This request was 
denied on the basis that the appellant had already had a 
Board hearing.  In response, the veteran's representative, in 
an April 2005 letter, argued that there is no law stating 
that the Board may deny a request for a second Board hearing, 
and that to do so is contrary to his right to provide 
additional evidence on remand.  He contends that "almost 
every case before the Court contains testimony from multiple 
hearings before the Board."  He further argues that the 
appellant's hearing was prior to the November 2002 Board 
decision, and that decision has been vacated, and no longer 
exists; consequently, he is entitled to another hearing.  

The law provides that "[t]he Board shall decide any appeal 
only after affording the appellant an opportunity for a 
hearing."  38 U.S.C.A. § 7107(b) (West 2002) (emphasis 
added).  Likewise, the pertinent regulation provides that "A 
hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his or her behalf, 
expresses a desire to appear in person."  38 C.F.R. 
§ 20.700(a) (2004) (emphasis added).  As can be seen, the 
legal authority provides a right to a hearing, not multiple 
hearings.  The fact that the judge who conducted the hearing 
is required, by statute, to participate in the final decision 
argues against multiple hearings.  See 38 U.S.C.A. § 7107(c).  
There are situations, such as when the first hearing was held 
by a judge who is no longer with the Board, where the 
opportunity for a second hearing is mandatory, but, 
otherwise, whether to accord a veteran a second hearing is 
discretionary.  

In this case, the veteran testified at a Board 
videoconference hearing in March 2002, before the 
undersigned, who is still with the Board.  No circumstances 
have been presented which would justify a second hearing.  It 
is not clear whether the veteran himself was expected to 
attend this hearing, to be held in Washington, D.C.  He did 
not request it himself, and he has previously complained 
about having traveled all the way to Montgomery (a much 
shorter distance) for his prior hearing.  "A hearing will 
not normally be scheduled solely for the purpose of receiving 
argument by a representative.  Such argument should be 
submitted in the form of a written brief."  38 C.F.R. § 
20.700(b) (2004).  A representative may appear alone if good 
cause is shown, but the representative in this case has not 
made any arguments as to good cause.  

Indeed, the veteran's representative has not submitted a 
written brief, or made any substantive arguments on the 
veteran's behalf at all in connection with this appeal.  His 
request for the hearing did not contain any explanation, and 
the reasons provided in the April 2005 letter, set forth 
above, are without merit.  Specifically, the veteran's 
representative has been provided ample opportunity to furnish 
arguments on the veteran's behalf, but has failed to do so.  
He has not provided any indication of the type of information 
that would be elicited at such a hearing, or why its 
presentation in written form would not be more appropriate.  
The veteran himself, in his June 2004 letter, signified that 
he understands that the evidence needed in his case is 
documentary, not testimonial, i.e., forms he believes are 
missing from his file.  

There is no statistical basis for the representative's 
assertion that "almost every case before the Court contains 
testimony from multiple hearings before the Board."  In any 
event, Board decisions are not precedential, and he has not 
presented any information which might suggest an additional 
Board hearing would be useful.  He further argues that the 
appellant's hearing was prior to the November 2002 Board 
decision, and that decision has been vacated, and no longer 
exists; consequently, the veteran is entitled to another 
hearing.  However, as the representative must know, a vacated 
decision is not a vacated appeal; this appeal is the same 
appeal-in fact, the same issue-that was before the Board at 
the time of the earlier hearing.  Vacating the prior Board 
decision simply returns the appeal to the same status as it 
was before the vacated decision.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

An effective date earlier than July 29, 1998, for the award 
of a 30 percent rating for weak feet with painful callosities 
is denied.



	                        
____________________________________________
	M. W. GREENSTREET 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


